                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

EDDIE FAULK, JR.,                                )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )   CIVIL ACT. NO. 1:18cv771-ECM
                                                 )                 [WO]
WALLY OLSEN, et al.,                             )
                                                 )
       Defendants.                               )

                                               ORDER

       On September 5, 2018, the Magistrate Judge filed a Recommendation to which no timely

objection has been filed. (Doc. # 5). There being no objection filed to the Recommendation, and

after an independent review of the file, the Recommendation is ADOPTED, and it is hereby

ORDERED that:

       1. Plaintiff’s claims against the Dale County Commission are DISMISSED without

prejudice prior to service of process under 28 U.S.C. § 1915(e)(2)(B)(ii).

       2. The Dale County Commission is TERMINATED as a party to the complaint.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure as to Defendant Dale County

Commission.

       This case is not closed and is referred to the United States Magistrate Judge for further

proceedings regarding Plaintiff’s claims against the remaining defendants.

       DONE this 9th day of October, 2018.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   UNITED STATES DISTRICT JUDGE
